     Seth D. Mansergh, SBN 274892
 1
     smansergh@slenvironment.com
 2   Kenneth A. Sansone, SBN 319982
     ksansone@slenvironment.com
 3   SL ENVIRONMENTAL LAW
     GROUP PC
 4   201 Filbert St, Suite 401
 5   San Francisco, CA 94133
     Telephone: (415) 348-8300
 6   Facsimile: (415) 348-8333
 7   Attorneys for Plaintiff Golden
     State Water Co.
 8
     ADDITIONAL COUNSEL LISTED
 9   ON SIGNATURE LINES
10
                     IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13       GOLDEN STATE WATER CO.,                Case No. 2:18-cv-08199-MWF (SPx)
14                 Plaintiff,
                                                Judge: Honorable Michael Fitzgerald
15           vs.
16                                              [PROPOSED] STIPULATED
                                                PROTECTIVE ORDER1
17       THE DOW CHEMICAL
         COMPANY, ET AL.,
18
                   Defendants.
19

20

21   1.     A. PURPOSES AND LIMITATIONS
22          Discovery in this action is likely to involve production of confidential,
23   proprietary, or private information for which special protection from public
24   disclosure and from use for any purpose other than prosecuting this litigation may
25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26
     1
27    This Stipulated Protective Order is substantially based on the model protective
     order under Magistrate Judge Sheri Pym’s Procedures.
28

                                               -1-

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   enter the following Stipulated Protective Order. The parties acknowledge that this
 2   Order does not confer blanket protections on all disclosures or responses to
 3   discovery and that the protection it affords from public disclosure and use extends
 4   only to the limited information or items that are entitled to confidential treatment
 5   under the applicable legal principles. The parties further acknowledge, as set forth
 6   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 7   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 8   procedures that must be followed and the standards that will be applied when a
 9   party seeks permission from the court to file material under seal.
10

11         B. GOOD CAUSE STATEMENT
12         This action is likely to involve commercial, financial, technical and/or
13   proprietary information for which special protection from public disclosure and
14   from use for any purpose other than prosecution of this action is warranted. Such
15   confidential and proprietary materials and information consist of, among other
16   things:
17
           1.     the physical address or geographic location of public drinking water

18   wells, storage facilities, pumping stations and water treatment facilities;
19
           2.     water system schematics and facility maps;
20

21
           3.     water pipeline maps;
22

23         4.     water system facility plans and specifications;
24
           5.     water system vulnerabilities which have not been publicly disclosed;
25

26         6.     water system hydraulics or operational practices;
27
           7.     emergency operations and response plans for water systems;
28

                                               -2-

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1
           8.     water system security plans, practices and/or precautions, including

 2   planned security enhancements;
 3

 4         9.     personal information about the parties’ past or present employees or
 5   third-party witnesses, such as home phone numbers or addresses; and
 6

 7         10.    product formulation information and ingredients statements.
 8

 9         Accordingly, to expedite the flow of information, to facilitate the prompt
10   resolution of disputes over confidentiality of discovery materials, to adequately
11   protect information the parties are entitled to keep confidential, to ensure that the
12   parties are permitted reasonable necessary uses of such material in preparation for
13   and in the conduct of trial, to address their handling at the end of the litigation, and
14   serve the ends of justice, a protective order for such information is justified in this
15   matter. It is the intent of the parties that information will not be designated as
16   confidential for tactical reasons and that nothing be so designated without a good
17   faith belief that it has been maintained in a confidential, non-public manner, and
18   there is good cause why it should not be part of the public record of this case.
19

20   2.    DEFINITIONS
21         2.1 Action: The related actions under Hon. Judge Michael Fitzgerald,
22   currently including: City of Hemet v. The Dow Chemical Company, et al., Case No.
23   5:18-cv-02022-MWF (SPx), Golden State Water Company v. The Dow Chemical
24   Company, et al., Case No. 2:18-cv-08199-MWF-(SPx), and City of Arcadia v. The
25   Dow Chemical Company, et al., Case No. 2:18-cv-10139-MWF (SPx), and all
26   actions subsequently related to the previously listed actions.
27

28

                                                -3-

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         2.2 Challenging Party: a Party or Non-Party that challenges the designation
 2   of information or items under this Order.
 3         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
 4   how it is generated, stored or maintained) or tangible things that qualify for
 5   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 6   the Good Cause Statement.
 7         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
 8   support staff).
 9         2.5 Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL.”
12         2.6 Disclosure or Discovery Material: all items or information, regardless of
13   the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced
15   or generated in disclosures or responses to discovery in this matter.
16         2.7 Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve
18   as an expert witness or as a consultant in this Action.
19         2.8 House Counsel: attorneys who are employees of a party to this Action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22         2.9 Non-Party: any natural person, partnership, corporation, association, or
23   other legal entity not named as a Party to this action.
24         2.10 Outside Counsel of Record: attorneys who are not employees of a party
25   to this Action but are retained to represent or advise a party to this Action and have
26   appeared in this Action on behalf of that party or are affiliated with a law firm
27   which has appeared on behalf of that party, and includes support staff.
28

                                               -4-

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.13 Professional Vendors: persons or entities that provide litigation support
 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13   from a Producing Party.
14

15   3.    SCOPE
16         The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19   compilations of Protected Material; and (3) any testimony, conversations, or
20   presentations by Parties or their Counsel that might reveal Protected Material.
21   Any use of Protected Material at trial shall be governed by the orders of the trial
22   judge. This Order does not govern the use of Protected Material at trial.
23

24   4.    DURATION
25         Even after final disposition of this litigation, the confidentiality obligations
26   imposed by this Order shall remain in effect until a Designating Party agrees
27   otherwise in writing or a court order otherwise directs. Final disposition shall be
28

                                               -5-

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   deemed to be the later of (1) dismissal of all claims and defenses in the Action and
 2   all other similar pending litigation, defined as any case brought by counsel for the
 3   plaintiffs in the Action against one or more of the defendants in the Action on
 4   behalf of a public water purveyor for the contamination of drinking water supplies
 5   with 1,2,3-trichloropropane; and (2) final judgment herein after the completion and
 6   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 7   including the time limits for filing any motions or applications for extension of
 8   time pursuant to applicable law.
 9

10   5.    DESIGNATING PROTECTED MATERIAL
11         5.1 Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under
13   this Order must take care to limit any such designation to specific material that
14   qualifies under the appropriate standards. The Designating Party must designate for
15   protection only those parts of material, documents, items, or oral or written
16   communications that qualify so that other portions of the material, documents,
17   items, or communications for which protection is not warranted are not swept
18   unjustifiably within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to
22   impose unnecessary expenses and burdens on other parties) may expose the
23   Designating Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27

28

                                               -6-

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         5.2 Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7                (a) for information in documentary form (e.g., paper or electronic
 8         documents, but excluding transcripts of depositions or other pretrial or trial
 9         proceedings), that the Producing Party affix at a minimum, the legend
10         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
11         that contains protected material. If only a portion or portions of the material
12         on a page qualifies for protection, the Producing Party also must clearly
13         identify the protected portion(s) (e.g., by making appropriate markings in the
14         margins).
15                A Party or Non-Party that makes original documents available for
16         inspection need not designate them for protection until after the inspecting
17         Party has indicated which documents it would like copied and produced.
18         During the inspection and before the designation, all of the material made
19         available for inspection shall be deemed “CONFIDENTIAL.” After the
20         inspecting Party has identified the documents it wants copied and produced,
21         the Producing Party must determine which documents, or portions thereof,
22         qualify for protection under this Order. Then, before producing the specified
23         documents, the Producing Party must affix the “CONFIDENTIAL legend”
24         to each page that contains Protected Material. If only a portion or portions of
25         the material on a page qualifies for protection, the Producing Party also must
26         clearly identify the protected portion(s) (e.g., by making appropriate
27         markings in the margins).
28

                                              -7-

                         [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                (b) for testimony given in depositions that the Designating Party
 2         identify the Disclosure or Discovery Material on the record, before the close
 3         of the deposition all protected testimony.
 4                (c) for information produced in some form other than documentary
 5         and for any other tangible items, that the Producing Party affix in a
 6         prominent place on the exterior of the container or containers in which the
 7         information is stored the legend “CONFIDENTIAL.” If only a portion or
 8         portions of the information warrants protection, the Producing Party, to the
 9         extent practicable, shall identify the protected portion(s).
10         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to assure that the material is treated in accordance with the
15   provisions of this Order.
16

17   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order.
21         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
22   resolution process under Local Rule 37-1 et seq.
23         6.3 The burden of persuasion in any such challenge proceeding shall be on
24   the Designating Party. Frivolous challenges, and those made for an improper
25   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
26   parties) may expose the Challenging Party to sanctions. Unless the Designating
27   Party has waived or withdrawn the confidentiality designation, all parties shall
28

                                               -8-

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   continue to afford the material in question the level of protection to which it is
 2   entitled under the Producing Party’s designation until the Court rules on the
 3   challenge.
 4

 5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1 Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending, or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under
10   the conditions described in this Order. When the Action has been terminated, a
11   Receiving Party must comply with the provisions of section 13 below (FINAL
12   DISPOSITION).
13         Protected Material must be stored and maintained by a Receiving Party at a
14   location and in a secure manner that ensures that access is limited to the persons
15   authorized under this Order.
16         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
17   otherwise ordered by the court or permitted in writing by the Designating Party, a
18   Receiving Party may disclose any information or item designated
19   “CONFIDENTIAL” only to:
20                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
21         well as employees of said Outside Counsel of Record to whom it is
22         reasonably necessary to disclose the information for this Action; (b) the
23         officers, directors, and employees (including House Counsel) of the
24         Receiving Party to whom disclosure is reasonably necessary for this Action;
25                (c) Experts (as defined in this Order) of the Receiving Party to whom
26         disclosure is reasonably necessary for this Action and who have signed the
27         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28

                                               -9-

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1              (d) the court and its personnel;
 2              (e) court reporters and their staff;
 3              (f) professional jury or trial consultants, mock jurors, and Professional
 4        Vendors to whom disclosure is reasonably necessary for this Action and who
 5        have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 6        A);
 7              (g) the author or recipient of a document containing the information or
 8        a custodian or other person who otherwise possessed or knew the
 9        information;
10              (h) during their depositions, witnesses, and attorneys for witnesses, in
11        the Action to whom disclosure is reasonably necessary provided: (1) the
12        deposing party requests that the witness sign the form attached as Exhibit 1
13        hereto; and (2) they will not be permitted to keep any confidential
14        information unless they sign the “Acknowledgment and Agreement to Be
15        Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
16        ordered by the court. Pages of transcribed deposition testimony or exhibits to
17        depositions that reveal Protected Material may be separately bound by the
18        court reporter and may not be disclosed to anyone except as permitted under
19        this Stipulated Protective Order; and
20              (i) any mediator or settlement officer, and their supporting personnel,
21        mutually agreed upon by any of the parties engaged in settlement
22        discussions.
23

24   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
25   IN OTHER LITIGATION
26

27

28

                                             - 10 -

                         [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL,” that Party must:
 4                (a) promptly notify in writing the Designating Party. Such notification
 5         shall include a copy of the subpoena or court order;
 6                (b) promptly notify in writing the party who caused the subpoena or
 7         order to issue in the other litigation that some or all of the material covered
 8         by the subpoena or order is subject to this Protective Order. Such
 9         notification shall include a copy of this Stipulated Protective Order; and
10                (c) cooperate with respect to all reasonable procedures sought to be
11         pursued by the Designating Party whose Protected Material may be affected.
12         If the Designating Party timely seeks a protective order, the Party served
13   with the subpoena or court order shall not produce any information designated in
14   this action as “CONFIDENTIAL” before a determination by the court from which
15   the subpoena or order issued, unless the Party has obtained the Designating Party’s
16   permission. The Designating Party shall bear the burden and expense of seeking
17   protection in that court of its confidential material and nothing in these provisions
18   should be construed as authorizing or encouraging a Receiving Party in this Action
19   to disobey a lawful directive from another court.
20

21   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22   PRODUCED IN THIS LITIGATION
23                (a) The terms of this Order are applicable to information produced by
24         a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
25         information produced by Non-Parties in connection with this litigation is
26         protected by the remedies and relief provided by this Order. Nothing in these
27

28

                                               - 11 -

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         provisions should be construed as prohibiting a Non-Party from seeking
 2         additional protections.
 3               (b) In the event that a Party is required, by a valid discovery request,
 4         to produce a Non-Party’s confidential information in its possession, and the
 5         Party is subject to an agreement with the Non-Party not to produce the Non-
 6         Party’s confidential information, then the Party shall:
 7                      (1) promptly notify in writing the Requesting Party and the
 8               Non-Party that some or all of the information requested is subject to a
 9               confidentiality agreement with a Non-Party;
10                      (2) promptly provide the Non-Party with a copy of the
11               Stipulated Protective Order in this Action, the relevant discovery
12               request(s), and a reasonably specific description of the information
13               requested; and
14                      (3) make the information requested available for inspection by
15               the Non-Party, if requested.
16               (c) If the Non-Party fails to seek a protective order from this court
17         within 14 days of receiving the notice and accompanying information, the
18         Receiving Party may produce the Non-Party’s confidential information
19         responsive to the discovery request. If the Non-Party timely seeks a
20         protective order, the Receiving Party shall not produce any information in its
21         possession or control that is subject to the confidentiality agreement with the
22         Non-Party before a determination by the court. Absent a court order to the
23         contrary, the Non-Party shall bear the burden and expense of seeking
24         protection in this court of its Protected Material.
25

26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27

28

                                               - 12 -

                         [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         If a Receiving Party learns that, by inadvertence or otherwise, it has
 2   disclosed Protected Material to any person or in any circumstance not authorized
 3   under this Stipulated Protective Order, the Receiving Party must immediately (a)
 4   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
 5   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 6   the person or persons to whom unauthorized disclosures were made of all the terms
 7   of this Order, and (d) request such person or persons to execute the
 8   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 9   A.
10

11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12   PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal
16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17   whatever procedure may be established in an e-discovery order that provides for
18   production without prior privilege review. Pursuant to Federal Rule of Evidence
19   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
20   of a communication or information covered by the attorney-client privilege or
21   work product protection, the parties may incorporate their agreement in the
22   stipulated protective order submitted to the court.
23

24   12.   MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27

28

                                               - 13 -

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in
 4   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 5   any ground to use in evidence of any of the material covered by this Protective
 6   Order.
 7         12.3 Filing Protected Material. A Party that seeks to file under seal any
 8   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 9   may only be filed under seal pursuant to a court order authorizing the sealing of the
10   specific Protected Material at issue. If a Party's request to file Protected Material
11   under seal is denied by the court, then the Receiving Party may file the information
12   in the public record unless otherwise instructed by the court.
13

14   13.   FINAL DISPOSITION
15         After the final disposition of this Action, as defined in paragraph 4, within
16   60 days of a written request by the Designating Party, each Receiving Party must
17   return all Protected Material to the Producing Party or destroy such material. As
18   used in this subdivision, “all Protected Material” includes all copies, abstracts,
19   compilations, summaries, and any other format reproducing or capturing any of the
20   Protected Material. Whether the Protected Material is returned or destroyed, the
21   Receiving Party must submit a written certification to the Producing Party (and, if
22   not the same person or entity, to the Designating Party) by the 60 day deadline that
23   (1) identifies (by category, where appropriate) all the Protected Material that was
24   returned or destroyed and (2)affirms that the Receiving Party has not retained any
25   copies, abstracts, compilations, summaries or any other format reproducing or
26   capturing any of the Protected Material. Notwithstanding this provision, Counsel
27   are entitled to retain an archival copy of all pleadings, motion papers, trial,
28

                                               - 14 -

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 2   and trial exhibits, expert reports, attorney work product, and consultant and expert
 3   work product, even if such materials contain Protected Material. Any such archival
 4   copies that contain or constitute Protected Material remain subject to this
 5   Protective Order as set forth in Section 4 (DURATION).
 6

 7   14.   VIOLATION
 8         Any violation of this Order may be punished by any and all appropriate
 9   measures including, without limitation, contempt proceedings and/or monetary
10   sanctions.
11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13
     DATED:       January 31, 2019              Respectfully submitted,
14

15
                                          By: ___/s/ Kenneth A. Sansone__ ______
16                                            Kenneth A. Sansone, SBN 319982
                                              Seth D. Mansergh, SBN 274892
17                                            SL ENVIRONMENTAL LAW GROUP
                                              201 Filbert St, Suite 401
18                                            San Francisco, CA 94133
19                                            Telephone: (415) 348-8300
                                              Facsimile: (415) 348-8333
20
                                                Attorneys for Plaintiffs GOLDEN STATE
21                                              WATER COMPANY
22

23
                                          By: ___/s/ Nicholas D. Kayhan________ ______
24                                            Nicholas D. Kayhan, SBN 129878
                                              Bailey J. Langner, SBN 307753
25                                            Garner F. Kropp, SBN 312585
                                              KING &SPALDING LLP
26
                                              101 Second Street, Suite 2300
27                                            San Francisco, CA 94105
                                              Telephone: (415) 318.1200
28

                                              - 15 -

                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                        Facsimile: (415)318.1300
 1

 2                      Attorneys for Defendants THE DOW
                        CHEMICAL COMPANY and
 3                      DOW AGROSCIENCES LLC

 4                 By: ____/s/ Linda T. Sobczynski____ ______
                       James H. Colopy, SBN 172806
 5
                       Sarah P. Bell, SBN 227082
 6                     Kelly M. Matayoshi, SBN 284596
                       Linda T. Sobczynski SBN 307107
 7                     FARELLA BRAUN + MARTEL LLP
                       235 Montgomery Street, 17th Floor
 8                     San Francisco, California 94104
                       Telephone: (415) 954-4400
 9
                       Facsimile: (415) 954-4480
10
                        Attorneys for Defendant FMC
11                      CORPORATION
12                 By: _____/s/ Stephen C. Snider_____ ______
                       Stephen C. Snider, SBN 099557
13
                       Sasha D. Sloup, SBN 290428
14                     SNIDER, DIEHL, SLOUP & RASMUSSEN,
                       LLP
15                     1111 W. Tokay Street
                       P.O. Box 560
16                     Lodi, CA 95241
17                     Telephone: (209) 334-5144
                       Facsimile: (209) 333-1034
18
                        Attorneys for Defendant J.R. SIMPLOT
19                      COMPANY
20                 By: ___/s/ Christopher W. Smith_____ ______
21                     Jay E. Smith, SBN 162832
                       Christopher W. Smith, SBN 256494
22                     STEPTOE & JOHNSON LLP
                       633 West 5th Street, Suite 1900
23                     Los Angeles, California 90071-3500
                       Telephone: (213) 439-9400
24                     Facsimile: (2 13) 439-9599
25

26                      Attorneys for Defendant NUTRIEN AG
                        SOLUTIONS, INC., f/k/a “CROP
27                      PRODUCTION SERVICES”
28

                      - 16 -

     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                           By: ___/s/ Christopher W. Smith_____ ______
 1                                             Jay E. Smith, SBN 162832
 2                                             Christopher W. Smith, SBN 256494
                                               STEPTOE & JOHNSON LLP
 3                                             633 West 5th Street, Suite 1900
                                               Los Angeles, California 90071-3500
 4                                             Telephone: (213) 439-9400
                                               Facsimile: (2 13) 439-9599
 5

 6                                              John R. Lawless, SBN 223561
                                                Megan R. Nishikawa, SBN 271670
 7                                              KING & SPAULDING LLP
                                                633 West 5th Street, 17th Floor
 8                                              Los Angeles California 90071 -3500
                                                Telephone: (213) 443-4355
 9
                                                Facsimile: (213) 443-4310
10
                                                Attorneys for Defendant SHELL OIL
11                                              COMPANY, d/b/a “SHELL CHEMICAL
                                                COMPANY,”
12

13
     CERTIFICATION OF CONCURRENCE FROM ALL SIGNATORIES
14
           I, Seth D. Mansergh, am the ECF user whose identification and password are
15
     being used to file this Stipulated Protective Order. In compliance with Local Rule
16
     5-4.3.4(a)(2)(i), I hereby attest that I have obtained the concurrence of each
17
     signatory to this document.
18
                                                       /s/ Seth D. Mansergh
19

20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21

22
            February 12, 2019
     Dated:___________                          ____________________________
23
                                                HON. SHERI PYM
24
                                                United States Magistrate Judge
25

26

27

28

                                              - 17 -

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on ______________[date] in the related actions under Hon. Judge Michael
 8   Fitzgerald, currently including: City of Hemet v. The Dow Chemical Company, et
 9   al., Case No. 5:18-cv-02022-MWF (SPx), Golden State Water Company v. The
10   Dow Chemical Company, et al., Case No. 2:18-cv-08199-MWF-(SPx), and City of
11   Arcadia v. The Dow Chemical Company, et al., Case No. 2:18-cv-10139-MWF
12   (SPx), and all actions subsequently related to the previously listed actions. I agree
13   to comply with and to be bound by all the terms of this Stipulated Protective Order
14   and I understand and acknowledge that failure to so comply could expose me to
15   sanctions and punishment in the nature of contempt. I solemnly promise that I will
16   not disclose in any manner any information or item that is subject to this Stipulated
17   Protective Order to any person or entity except in strict compliance with the
18   provisions of this Order.
19         I further agree to submit to the jurisdiction of the United States District
20   Court for the Central District of California for the purpose of enforcing the terms
21   of this Stipulated Protective Order, even if such enforcement proceedings occur
22   after termination of this action. I hereby appoint __________________________
23   [print or type full name] of _______________________________________ [print
24   or type full address and telephone number] as my California agent for service of
25   process in connection with this action or any proceedings related to enforcement of
26   this Stipulated Protective Order
27

28

                                              - 18 -

                          [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Date: ______________________________________
 2   City and State where sworn and signed: _________________________________
 3   Printed name: _______________________________
 4   Signature: __________________________________
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        - 19 -

                      [PROPOSED] STIPULATED PROTECTIVE ORDER
